Title: To Alexander Hamilton from William Short, 15 February 1794
From: Short, William
To: Hamilton, Alexander



Madrid Feb. 15. 1794
sir

You will have been informed by the Commissioners at Amsterdam of their having received your letters to them & to me of the 12th. of Aug. last. In forwarding mine they inclosed me a copy of their answer to you. As it then appeared that there was no possibility of making the loan, the direction you gave me as to the co-operation of course could not take its effect.
Circumstances having since changed they, under the instructions they had recieved from you, proceeded to open a loan of which they gave me notice by their letter of the 27th. of Decr inclosing me a copy of that which they wrote to you of the same date & on the same subject & subjoining also the form of the power which it became necessary for me to give them, to carry the loan into effect.
By their letter to you it appeared that the privilege hitherto reserved to the U. S. of redeeming at will, had been abandoned in this loan. Although it was a point which I had formerly insisted on & which was acceptable to government, yet under the present circumstances of Europe, under the probable circumstances of loans in general for ten years (the term fixed), & above all in the present stage of this loan I did not think it by any means proper, or even possible to refuse subscribing to this abandonment. I shall therefore send them the power properly passed before the Notary.
It appears also that they claim higher charges than were limited in your instructions to them, & acknowleging they have no right to insist on them claim them of the justice of government. Government thought proper to comply with a similar demand on a former occasion. I will not therefore take the liberty of saying any thing as to the propriety of it in the present instance. I will only observe that should it become a subject of consideration, it seems to me it would be proper that the bankers should state the charges they have been obliged to allow to the brokers, undertakers &c. As an increase in the allowance they make these people, can be the only ground on which they can ask an increase of charges, it is certainly right they should shew that the ground does exist when they ask of the generosity of government what they cannot claim of right. I have written to them a letter in this sense of which I take the liberty of inclosing you a copy. They have ever expressed an aversion to state the charges they allow on the loans they make, & in those instances where they saw that the loan would not be rejected on that ground, have absolutely refused it. In the present instance however they cannot do that, & I think government should insist on it. Instead it would be an advantage & at least a guide to the agent you employ to superintend these loans, if you were to give a standing instruction to him to insist on their exhibiting a statement of the charges they allow to undertakers, brokers &c. With me they always urged that you expected no such deviation from the general usage, & that they had early written to you on the subject. If such an instruction were given by you I hardly think they would refuse it; whereas when they suppose it to depend on the will of the agent you employ, they will refuse it, at least in such cases where they know either that the loan is so much wanted that he will comply with their usage rather than forego it—or that the terms of interest are so advantageous (as in the case of the 4. p. cent loans) that he will not venture to refuse them for a small difference as to the charges, & which they affirm to be only a difference as to form. As to those which have hitherto taken place I may venture to say that no change in the form could have reduced the charges which were allowed under the particular circumstances of each loan. I repeat however it would ascertain the subject of charges & facilitate that point if the mode abovementioned were prescribed by you.
I must repeat also the inconvenience & at least delay which may result from this business being continued in my hands whilst at this distance from Amsterdam. I think it my duty to mention to you that if this situation is to be prolonged, the interest of the U. S. requires that it should be confided to other hands. As to myself the reserve which Government have observed towards me does not enable me even to conjecture when it is to cease—the last information I have on that subject, & indeed the only information, was in the last letter which the sec. of State addressed to Mr. Carmichael & myself of the 12th. of July 1793. & to which I beg leave to refer you.
You will observe by the copy of the letter inclosed that there has been a difference of opinion between the bankers at Amsterdam & Antwerp. The former protested a bill of the latter, as exceeding his draughts of the year 1792. This was an effect of ill humour in fact, as they knew it was my intention that the interest of the loan should be furnished at Antwerp, & not to specify any particular sum in Holland currency. Their answer to my letter directing them to furnish M. de Wolf with this amount, shews that they then understood it in this light. No inconvenience however has arisen, as the protest was only for a small sum, & made more to mortify M. de Wolf than with any other view.
The last letter which I have had the honor of recieving from you was of Aug. 12th. Neither that or any other acknowleges the reciept of any of those which I have had the honor of writing to you since my arrival in this country & which were dated Madrid Feb. 5th. 1793. Aranjuez Feb. 25th. Feb. 29th. March 22d. March 30th. May 11th. & Sn. Lorenzo Oct. 17th. I remain in the hope they must have been recieved however, as they were sent by duplicates, & sometimes triplicates. I have the honor to be with the most perfect respect sir, your most obedient & most humble servant

W Short
The secretary of the Treasury, Philadelphia.

